          Case 2:19-cv-04881-ESW Document 35 Filed 08/03/20 Page 1 of 3



 1
     WO
 2
 3
 4
 5
 6
                         IN THE UNITED STATES DISTRICT COURT
 7
                               FOR THE DISTRICT OF ARIZONA
 8
     Efraim Almada, Jr.,                             No. CV-19-4881-PHX-ESW
 9
10                         Plaintiff,
                                                     ORDER
11   v.
12
     Commissioner of the Social Security
13   Administration,
14
                           Defendant.
15
16
17
18            On May 27, 2020, the Court issued an Order reversing the Social Security
19   Administration’s (“Social Security”) denial of Plaintiff’s applications for disability
20   insurance benefits and supplemental security income and remanding the matter to the
21   Commissioner of Social Security for an immediate award of benefits.             (Doc. 28).
22   Pending before the Court is the Commissioner’s “Motion to Alter or Amend Judgment
23   Pursuant to Federal Rule of Civil Procedure 59(e)” (Doc. 30). Plaintiff has filed a
24   Response (Doc. 33), to which the Commissioner has replied (Doc. 34).
25            Under Rule 59(e) of the Federal Rules of Civil Procedure, a party may file a
26   “motion to alter or amend a judgment.” The Ninth Circuit has explained that
27                 [s]ince specific grounds for a motion to amend or alter are not
                   listed in the rule, the district court enjoys considerable
28                 discretion in granting or denying the motion.” McDowell v.
      Case 2:19-cv-04881-ESW Document 35 Filed 08/03/20 Page 2 of 3



 1                 Calderon, 197 F.3d 1253, 1255 n.1 (9th Cir. 1999) (en banc)
 2                 (per curiam) (internal quotation marks omitted).           But
                   amending a judgment after its entry remains “an
 3                 extraordinary remedy which should be used sparingly.” Id.
                   (internal quotation marks omitted). In general, there are four
 4
                   basic grounds upon which a Rule 59(e) motion may be
 5                 granted: (1) if such motion is necessary to correct manifest
                   errors of law or fact upon which the judgment rests; (2) if
 6                 such motion is necessary to present newly discovered or
 7                 previously unavailable evidence; (3) if such motion is
                   necessary to prevent manifest injustice; or (4) if the
 8                 amendment is justified by an intervening change in
 9                 controlling law. Id.

10   Allstate Ins. Co. v. Herron, 634 F.3d 1101, 1111 (9th Cir. 2011). Rule 59(e) “may not be

11   used to relitigate old matters, or to raise arguments or present evidence that could have

12   been made prior to the entry of judgment.” Exxon Shipping Co. v. Baker, 554 U.S. 471,

13   485 n.5 (2008) (citation omitted). A Rule 59(e) “motion is not a substitute for appeal and

14   does not allow the unhappy litigant to reargue the case.” Bollenbacher v. Comm'r of Soc.

15   Sec., 621 F. Supp. 2d 497, 501 (N.D. Ohio 2008).

16          In its May 27, 2020 Order, the Court concluded that the Administrative Law Judge

17   (“ALJ”) failed to provide valid reasons for discounting the opinions of Plaintiff’s treating

18   psychiatrist Karl Marku, M.D. (Doc. 28 at 6-9). The Commissioner asserts that the

19   Court committed clear error by remanding the matter for an award of benefits instead of

20   further proceedings. (Doc. 30). According to the Commissioner, the Court failed to

21   adequately analyze whether there are any outstanding issues on which further

22   administrative proceedings would be useful. (Id. at 5-7). The Commissioner does not

23   argue that the record is incomplete. Instead, the Commissioner argues that there are a

24   number of inconsistencies in the record that should be addressed by the ALJ. The Court

25   affirms its implicit finding that the record in this matter is fully developed.1 “Given this

26   fully developed record, the admission of more evidence would not be ‘enlightening,’

27
            1
             This finding is implicit in the Court’s statement “After examining the record, the
28   Court finds no outstanding issues of fact to be resolved through further proceedings.”
     (Doc. 28 at 12).

                                                -2-
      Case 2:19-cv-04881-ESW Document 35 Filed 08/03/20 Page 3 of 3



 1
     Treichler, 775 F.3d at 1101, and ‘remand for the purpose of allowing the ALJ to have a
 2
     mulligan [does not qualify] as a remand for a ‘useful purpose,’ Garrison, 759 F.3d at
 3
     1021.” Henderson v. Berryhill, 691 F. App’x 384, 386 (9th Cir. 2017) (citing Treichler v.
 4
     Comm'r of Soc. Sec. Admin., 775 F.3d 1090, 1100 (9th Cir. 2014) and Garrison v. Colvin,
 5
     759 F.3d 995, 1021 (9th Cir. 2014)). Further, although there may be some doubt in the
 6
     record as to whether Plaintiff is disabled, the Court affirms its finding that there is not
 7
     “serious doubt.” (Doc. 23 at 10). Because (i) the ALJ failed to provide legally sufficient
 8
     reasons for discounting Plaintiff’s symptom testimony, (ii) the record is fully developed
 9
     and there are no outstanding issues that must be resolved before a disability
10
     determination can be made (i.e. further administrative proceedings would not be useful),
11
     (iii) crediting Plaintiff’s testimony as true would require the ALJ to find Plaintiff disabled
12
     on remand, and (iv) there is not “serious doubt” as to whether Plaintiff is disabled, the
13
     Court did not commit clear error by exercising its discretion to remand this case for an
14
     award of benefits. See Garrison, 759 F.3d at 1020 (noting that the Ninth Circuit has
15
     “stated or implied that it would be an abuse of discretion for a district court not to remand
16
     for an award of benefits when all of these conditions are met”). The Court concludes that
17
     the Commissioner has not presented a valid basis for granting Rule 59(e) relief.
18
     Accordingly,
19
            IT IS ORDERED denying the Commissioner’s “Motion to Alter or Amend
20
     Judgment Pursuant to Federal Rule of Civil Procedure 59(e)” (Doc. 30).
21
            Dated this 3rd day of August, 2020.
22
23
24
                                                         Honorable Eileen S. Willett
25                                                       United States Magistrate Judge
26
27
28


                                                  -3-
